M
B
LElK

June 18, 2021
VIA ECF

Honorable Jennifer P. Wilson

U.S. District Court for the Middle District of Pennsylvania
Ronald Reagan Federal Bldg. & U.S. Courthouse

228 Walnut Street

Harrisburg, PA 17101

Re: Pace-O-Matic, Inc. v. Eckert, Seamans, Cherin & Mellott, LLC — No. 20-292
Dear Judge Wilson:

This office represents Plaintiff Pace-O-Matic, Inc. in the above-referenced matter. We
have conferred with counsel for Defendant Eckert, Seamans, Cherin & Mellott, LLC concerning
the matters in the Order dated May 21, 2021 (ECF 127). This letter constitutes the joint
submission of both parties with respect to those matters. The parties have agreed to proceed with
all litigation, including the matter pending before Magistrate Judge Saporito. The parties jointly
respectfully request a scheduling conference to establish pre-trial deadlines including the
disposition of the pending motion for preliminary injunction.

Respectfully,

DL

Donna A. Walsh

DAW:cak
cer Robert S. Tintner, Esquire (via ECF)

 
 

425 Spruce Street, Suite 200 + Scranton, PA18503 240 North Third Street, Sth Floor + Harrisburg, PA 17101
-342-6100 + F: 570-342-6147 Pl

www.mbklaw.com
